ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ԱՊՊՎ:189
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

«Հ» 422-6222- 2012թ.

Հայաստանի Հանրապետության էներգետիկայի Ա բնական պաշարների
նախարարությունը՝ ի դեմս` նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների . սահմաններում
(այսուհետ՝ լիազոր մարմին) մի կողմից, ե ՀՀԳԵՈՊՐՈՄԱՅՆիՆԳ ԳՈԼԴ»» ՍՊԸ
տնտեսավարող սուբյեկտը (այսուհետ՝ ընդերքօգտագործող), ի դեմս ՎԼԱԴԻՄԻՐ
ԿՈԶԼՈՎԻ, որը գործում է իր կանոնադրության հիման վրա, մյուս կողմից,
ղեկավարվելով Հայաստանի Հանրապետության քաղաքացիական օրենսգրքով,
Հայաստանի Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք)
ն այլ իրավական ակտերով, համապատասխանաբար նախարարության. ն.
տնտեսավարող սուբյեկտի կանոնադրություններով ն հիմք ընդունելով Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը,
տրամադրվող հանքավայրի կամ հանքավայրի տրամադրվող տեղամասի կամ հանքային
ջրի աղբյուրի կամ հորատանցքի շահագործման նախագիծը, կնքեցին սույն ընդերքօգտա-
գործման պայմանագիրը (այսուհետ՝ պայմանագիր):

քաղ. Երնան

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը կամ
հանքային ջրի աղբյուրը կամ հորատանցքը շահագործման տրամադրելու
պայմանները ն ժամկետները, լեռնահատկացման կոորդինատները, կամ հանքային
ջրի աղբյուրի կամ հորատանցքի կոորդինատները ն սանիտարական գոտու
սահմանները, կողմերի իրավունքներն ու պարտականությունները, վճարների
(բնօգտագործման, բնապահպանական, բնության ն շրջակա միջավայրի
պահպանության դրամագլխի համալրման, մշտադիտարկումների իրականացման)
վճարման վերաբերյալ դրույթներ, բնապահպանական կառավարման պլանը,
ընդերքօգտագործման իրավունքի դադարեցման (զգուշացման, հրաժարման,
փոփոխության), համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափի ն կատարման ժամկետների վերաբերյալ, հանքի
փակման հետ կապված դրույթները, ինչպես նան երանց փոխհարաբերությունները
կարգավորող այլ պայմաններ:

12 Պայմանագիրը բաղկացած է հիմնական տեքստից ն Խ 1 հավելվածից, որը
կազմում է պայմանագրի անբաժանելի մասը:

13 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:
0090 օԾ օ5| "| օծ | 00 00 00 00 օօ | 9 | Ծ 2 Շ | «5 | աղոտ պոուկզինպուտմո ո
00 00 օօ 0981 95 6 81 | Շցցօլ | ՇՏ | 08 | 89 | 9 | թ | ց մմոշթռ ոմոաթինով Պոլ
«ՓԻ | Տ | 56- | 66 | չա ք60լ Ծ | 0: Շօց | 0ճչլ 2 | 66 | 05 | օա| Ց | | ՓՇ | ոշոր դմումդինով սիլ | 8
00 00 00 00 00 ՀՈԾ 86600 էլ 94 | 619. | 0668 | (881 | 8651 | 91 | 976 ԾԹ մմոչոխ ղմուսճկգիչով թ | Մ
9:09- 0361 1 արը Ֆ0ԻԼ 00 00 00 00 | 00 091 ՖԼ | Հր | լյ | ՒՕ Սմզդմոծոո ղվրուշկզիշոպտտմու ք
Հաճ | ԷՋ: | Տ | 69 | 6Թ: | Հ աւ| աա | Ք|յջ| ռո 00 00 60 | ա | յօ | 91 | 99 | 910 | ՛ոլոնոխ դվոսմկվինու 6
0096 | ջն | 189 | 99 | 699 00 00 օօ 00 00 | 09: | Ֆ9. | 99 | 99 | 699 Օաոշոռղվութթու:» |
6049 0996 | 66 | 1 | ւլ օօ 00 օօ 60 66 | 089 | 998 | 66 | Ը | Իտ | ըոոռ դվլուիզինուուտմո
«շաց. | 90921 | 09 | թ9 | 999 էէն Փ | չօ | ցաւ | 6/ցո 99 | ոռ | Թօւ | ա | 5 | ա | շատ Սառճո դոմինո: ՀՅ. է
ՇՅ8ի 20 | ՄԷ | ո | օւ | 6420 | 0991 | օ9 | ջ6| «յգ 89066 | 699 8| «| աւ | Թ| Բ ի: 18 12 մմոծոհ ղվոսնհոինոյ Հ | Տ
122 8 | չա | 2 | 00 0՛0 665 ՁԶ | 6. | 06 | Թ || «| օբ Ը աոշո ղվոսծբինո զ | Հ
8:64 085 | 66 | Բա | 0` ՕԹ 98 11 96851 է: | Բոռ | ատ | Թ | օյ | 66 | 989 | ,՛ աոռրխ զվոսծգոինու մ. | 9
0048» | 02 | ԻՑ | 95 | օցբ 09 00 00 օօ 06 | 02: | ո | Ջ | բ | օ9բ ԸԿ3 մմոմոհ ովհաշկգինու Կ. | Տ
ՕՕՑ | 068 | 05 | 08 | Թ 00 00 00 օօ 60 | Փճ | 608 | 9 | 6 | 1696 | դղոշոռ դմումկոիշույոտմո
Ծած | 6908. | օ0 | բջ | 9օ: 00 00 9068 Աշ 968 | 0ԹԵ | 65: | ՏօԼ| 9 | «6 ի տուաւ քբ է
0069 09 | 601 76 | ցա 00 00 09 00 օ0 | 09 | 99 |60| 6 ց Հ մաոշոհ դվունղգինուլ "6 Ա
0ց 00 00 00 00 9661 272 91 | 195 | 05 | Թ | 685| ու | ւ, | զորոոհ դվոսծեղինույոտմո չ
01698 | Է6859. | 29 | 06 | 8966 ԸՏ9Ելք 48. | Հ | այ | օ/թ6 25 | 6886 | 08/62 | 255 | /Օ | 64 | 9906 | լլ զմո ովումկոիճու "ոլ
00/91 0259 Ա. 198ի 00 60 00 00 20 | Օգ | 29 ոջ 61 | 288Է | աղղմոշտհ դվոաճիոինույոտմոո '
Ը99906 | 02686 | 86 | 94 | օջիք 9-26ԵԼ 55լ Է76- 95099 98449 ՇՀ | 896 | 08155 286 16 եշ ԵՅԻ մոշը վրոռրիոու լ
եմ ո անին, եմ ԼԱ մ ո ի մ հ անիլ 8: առք. Սին ի
տո տ. տե տ'մր տե տվո տասեզոոհ
Ֆի նոտգը տյե՛Պողամոլ, | ճոմդոչ ծկ նոտզը տԵ՛'դոռայռկ, | մոժիճղոչ Ֆլ նոտգը "Պոռամոլ, | ժոմղո» եղ նուռը «զողամտլ, | Ծոգոոչ վմզղմոծոլ, "ղվրմորումղու» կա
9006-10'Թ Կո մնխճողր 160-008 ջուիտ» 4806-0861 Հ գոիմոր Կրահվչագ Առտու

ՎՍԳՂՈՎՍՍԵՊՏՈԻ 4 ՎՂՂՂՎՈՍՈՈ ՂԿՏՈԺՂՈ» ՏՈՉ ՂՔՄՈԶ ՎՍՊՂՄՈԶՈՆ ՎՍՔՈՃՈԺՂՈ» ՎԺ6/ՍՂ

լդոռւնը
0068 065 | 58 | 99 | 70. | 9068 | 0625 | 98 | .5| չու Թ մմոշտհ ղվոաճկգինով լ |
Ամ 4890 | 09 | 97 | 696 169) են 608 22 մաոշոի ովուշկգինով բ. | 18
0-69- 0991: | Է | Բօց 641 022 | 66 122 12. Հմոշոխ ղվոաշղիճու "լե 06
օօ 9969 | 00 | 60 | 999 03969 50 | օջ Ծմուշոխ Կզութքիռու կոմ | 66
օօ 0001 | 00 | ջֆ | 0082 0001 | 0052 Լ մստշոր ղվոսկգիճով 92 | 86
008 | 9980 | (1 | 9 | ց 9 80 Աք 909- 122 Ասոշոխ: վուշ գինու Պե |2
0029 0466 | 48 | 65 | 692 0 | 00 40, 6924 |  տմոնտո դոմիվինու «եշ | 90
0084 14 ՀԱ ա Լ89լ 09 00 124 159: | մմզոմոշոր դվոսՀկղինույումոո տ
5551 | 64686 | ՒՑ | ՇՏ | ՇՑ89. | Օթօ| տօ | 9) 99| ա 965 ՅԼ | Օլ ոշոր ովրոշիիծող բշ
ՇՅԱ 1544 641. | /6 1:4 00 00 606 կմ ՀՅ մմոճտհ դվլոսշղգիճով ' չ| 6
Շ76 Ա ԷՕ 999 00 00 661 902 12 ճմոշու դվնուշհգիշու 39 | 80
օօ | 069 | :Զ | 98 | Շո 00 | 06 68 Շն | Ծառս դվունինու բլ
9896 298. | 260 | 09 | -ջջ օօ օօ Օ: 169 մոլոր որումոիշո ՀՑ. ն2
009: 095. | 09 | 9 | չ7 00 00 00 օօ 862 Հ» | աոատ ովրաշվնու 9 |
0060. 0017 05 | 6ջ 574: 0-0 00 00 00 0 570 ոլրոթըրշովուտմ» «09 61
000 050. | Բ6 | «6 | օթ 00 օ0 օօ. օօ | 60շ ՏՏ9 | մզղնոշոհ ովնունկոինոյոտմո տ
ճմ: | 81650 | 491 | 9Ք | 9606 | օ96. | 95988 | օ9 | 69 | օյ 96265 | Շջցցլ 8:90 255 | Թ .ապոճոհ ղմոսնկվինու զցլ
0091 09 | 981 | 06 00 00 0-0 00 Սմղմոնո ովրոսշդոիճուլյուտմթ- ն
Է6006 | 080591 | 99 | 6Ֆ | 766 | 666076 | 6963. հ | 0 ԱՁ Ա-Ի ԿՅ մմոնոխ ղվրուճհզինուլ գլ
606 ՀԱ | 18. | 69 | ֆո 00 օօ Լ6866 | Փց: 69| 6 | զտ | 6 (62 | այ մաոճաո ղվուշկվինով գլ | 91
0080 ՕՏ | | Շ| ա օօ 00 Ամզղմոշուը դվրոսշկգիճոկուտմո: Ց
60 00 2 ճմոշթհ ղվոսծկգիճու "Ել
ա ու մ ո/ Ա կԱ ու մ
ամո տ: սե տո տմո Դովածգտոի
Ֆինոոգը տ/ծ խողամոս | Համդոչ, Տվ տողը տե կողամու, | մոժոժղոչ Փոնտոզը Պողամու, | Յոժղոշ| հինոուղ Հոմո» Վաղմոշու, Պվրմորոծղոչ Կվ

80061010 սո՛ Անմսծողը,

40000851 Տովգիոջ

4006-0861 1 գտիմո՞ր

ճվրնսկ փ»Եա | շոիտոտոտչ

4196»

8718 6 | 0.

441

00

589661

1741 598 | 91

1:54

ատգվ 6-4096| 1 գուիմդժողտրով մղվրմորոմղո».

մզղմոշուխ ղվոածիդիճոսոտմո

8:20256լ

00005

0ԾԹՅԷ | օ9 | 69

040886

Է 4480

96496

Հ 9885. | 98 | 69 | 095

12452

948625 | օւ | »9

ՇԱՆՑ

2:
մզղմոճոո դվրունկգիշոով «Օղգրոեղ-)

ՕՏ 'զոիեղտծ սմմոծ,

6990

9ՇՏ «8. | 601

Աէ)

12 զմոչտհ ղվուճկգիշու '.0ջ

8:08

5:

Հօ6- 58 | 99

կ) եմ ո

ԷՆԱ

ոջ 5: ո՛

թ 1515

ու

12 լխոշոհ ղվունիգիշու '.

ֆինոտգը տե կոռտոլ,

տ'մո
Ծոզգոչ

Ֆի'նոտգը տյե հողսմու

տե
տղսմու,

տադ

Ֆկնտտտ | Պողաու, | Յոռղոչ

ովածդտոկ
Կեմոշու, զվոմորոմոտ»չ հկ

800Ը'10՝յ0 ստ Անասճողը:

400Է-0961 ցոկիոջ

4006-0861 3 ցտիմոր

50961116
ծվրնսհ վա ՝ ջոիտո'տոտջ

2.Պսյ մանադրի առարկան

2.7 Պայ մանագրով` լ իազոր մարմինն

ընդերքօգտագործողին տարեկան
նվազագույ նը-600.0 հազ. տ հանքաքարի օ գտակ ար հանածոյի

(օգտակար հանածոյ ի քանակը, մ5, գ/տ)
մարման համար ստորգետնյա ն բաց մշակման եղանակներով
ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում 2008թ
փետրվարի 29-ից մինչ ն 2023թ
սեպտեմբերի 10 -ը, իսկ ընդերքօգտագործողն ընդունում է ՀՀ
Գեղարքու նիքի մարզի
Ծոթթի ոսկու հանքավայրի

(հանքավայ րի անվանումը)
հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար
23757.7 հազ.տ

ըստԹ- Շլ Հ Շշ կարգերի
այդ թվում` 8 կարգով-588.0 հազտ հանքաքար, ոսկի-6760 կգ,
կարգով-15952 հազ.տհանքաքար, ոսկի-974372 կգ, Շշ կարգով- 72178
հազ.տհանքաքար, ոսկի-599748 կգ,

(հիմնական Ա ուղեկից օգտակար հանածոների քանակները` ըստկարգերի)

որոնք հատակագծի վրան ըստ փտրությ ան սսհփմանախկվումեն
հետնյ ալ կոորդինատներով`

1.2-56500 ՝/-78110 ԷԹթ2397, 2.2 -56500 ՝/(-81790 Է|-22505, 3.2 56720 "/-82025
Ւ-2506, 4.2(-56970 `/-83080 ԷԼ-2470, 5.2 -56970 ՝/:83340 Է(-2475, 6.2 -55960
"83950 Ւ-2255, 7.2 -55460 ՝(-83950 ՒԼ-2195, 8.2-64470 "/-82500 ՒԷ-2290,
9.2-54370 "/:81425 Է-2190, 10.2 -54410 `(:80730 ԷԹ2170, 11.2 -54720 `/(-80595
Ւ-2180, 12.2 -54770 `/-80650 Ւ-2180, 13.2 54940 ՝(-80755 Է| -2190, 14.2-55155
"580800 ՒԷՀ2110, 15.2 -55275 `(-:80270 Է|-2220, 16.2 -65040 "/-79690 Է(-2250,
17.2-55285 `/-79425 ՒԷԹՀ2300, 18.2 55960 ՝/-79105 Է-2415, 19.2 -55640 "/-78760
Ւ-2400, 20.24 55420 `/-78770 Ւ-2450, 21.2 55225 `(-79185 Է-2370, 22.2 -64920

"579495 Է-2250, 23.2-54600 ՝`/-79090 Ւ|-2320, 24.24-55430 "/-78110 Է| -2300.
(տրամադրվող պաշարների սահմանների ծայ րակետայ ին կոորդինատները)
Ոսկու միջ. պարու նակությ ու նը-6.9գ/տ1641720կգ ՛արծաթ-8.5գ/տ-

135202.8կ գ

(հիմնական Ա ուղեկից բաղսդրիչ ների պարու նակությունը, 55, գ/տն այլն)
աղյ ու սակ թիվ 1(, 8,ն Շէջեր)

(Շգտակար հանածոյ ի պաշարների տեսակները (տարատեսակները)
Լեռնսհատկացման սատձմանները հատակագծի վրան ըստխորությ ան
(հավել ված) համաձայ ն լ եռնահատկացման ակտի թիվ ԼՎ-189
ակտի համարը)

Պայ մանագրի Պ 1 հավել վածով նշվում են ընդերքօգտագործողի
Ֆինանսական առաջ արկները ն նրա կողմից վճարվող
ընդերքօգտագործման վճարները:

Պայ մանագիրն ըստ անհրաժեշտությ ան կարող է ունենալ նան
այլ հավել վածներ` օգտակար հանածոյի արդյ ունահանման ն հումքի

վերամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ

-6-
զու գահեռաբար երկրաբանական ուսումնասիրությ ան աշխատանքներ
կատարել ու դեպքու մ դրանց կատարման ժամանակացույցի:

2.2 Լիազոր մարմինը երաշ խպվորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքալայ րը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,
կառու ցապատված կամ կառու ցապատման իրավու նքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չի գտնվում:

23 Պայ մանագրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2 սհու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալու նքները ն աւրտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
2սհսագործել ընդերքի օգտագործման Ա պփասննությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ12 գրավոր զգուշացնելու Ա սվաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

Յ.1.Յ ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրության վարման լ իարժեքությունը,
օ գտակ ար հանածոների պաշարների շարժի հաշվառման իրականացման
ն տեղեկատվության ներկայ աման սահմանված պահանջների
կատարումը.

Յ14 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների 0չ աիաթանակների, վճարների
հաշ վարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.
Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ն նախագծի պահանջների կատարումը՝
բացառու թյ ամբ բնության ն շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
ն համապ իր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանումը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.

Յ՛18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրություններ, բացառու թյ ամբ
օգտակար հանածոների հայ տնատերման նպատակով, այդ մասին
սռնվազն 14 օր սռսջ գրավոր իրազեկելով ընդերքօգտագործման
իրավունքկրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ ացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ ապկային,
արտադրական, պահեստային, լ աբորատտր ն այլ տարածքներ ու
ստորսբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ ալ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,
կատարելու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.1.11 ընդերքի օգտագործման ո պահպանու թ ան պետական
վերահսկողություն իրականացնելու տեսչ ական ստուգումների,
ստուգումների ն ուսումնասիրությունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման Ա անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ն ընդերքի մասին Հայ աստաի Հանրապետության օրենսգրքի
դրու յ թներին համապատաս խան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առ աջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նությ ան մասին:

3Յ.3Յ Ընդերքօգսադործողն իրալունք ունի`

Յ.3.1 բացսռիկ իրավու նքով կատարել ու երկրաբանական
ու սու մնաիրություն լ եռնահատկացման սահմաններում, իսկ
հատկացված ընդերքի տե ղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.3Յ2 մտնելու ընդերքի տեղամա ն իրականացնելու նփագծով
նախատեսված բոլոր աշ խաանքներն օգտակ ար հանածոյի
արդյ ու նահանման Աուսումնասրությ ան նպատակով.

Յ.3.Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցել ու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.
Յ3Յ.4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

Յ.3.5 օրենսգրքի պահանջների պսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեության արդյունքում առաջացած արտադրական
ցակույ տերը.

Յ.3Յ6 իրեն տրամսդրված օգտակար հանածոյի արդյ ու նսահփանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.

Յ.3.7 դիմելու լ իազոր մարմին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,

եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

Յ.3Յ8 վաղաժամկետ հրաժարվել ու օգտակ ար հանածոյի
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով ն

օրենսգրքով նԱփատեսված պարտավորությ ունները:

Յ.4 Ընդերքօգսադործողը ատտպոր է`

Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
հ ամ ապատասխան.

Յ.4.2 կ ատարել
մարմինների՝ օր
տրված ցուցումն

լիազոր մարմնի Ա այլ իրավասու պետական
ենսդրու թյ ան պահանջների պապանման նպատակով
երը.

Յ.4Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տեղափոխման լո վերամշ ակման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու

կանոնների պահանջները.

Յ.4.4 ասսհովել օգտակար հանածոյի արդյ ունսհանման նախագծ
պահ անջ ների կատարումը.

34.5 վարել երկրաբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ46 վարել օգտակար հանածո
2 արժի գրանցամատյ անը.

Յ.4.7 ներկայ ացնել լ իազոր մարմին
պաշ արների շարժի վերաբերյալ եռամսյ ակային
հաշվետվությունները.

Յ.4.8 հանձնել լ իազոր մարմնի

տեղեկությունը.

ների ամենօրյա

պաշ արների

օգտակար հանածոների
ն տարեկան

ն անհրաժեշտ երկրաբանական

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամադրել
ուսումնասիրված, արդյունահանված ն ընդերքում կորսված
օգ տակ ար հանածոների պաշ արների, դրանց պար ու նակած

բ աղադրամասերի, որակի ու քանակի մասին տվյ ալ ներ.

Յ.4.10ասխհով
կ ատար ման անվտա
Յ.4.11 ապահով
ու բնությաննշ

ել ընդերքօգտագործման հետկապված աշ խաանքների
նգությունը.
ել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
րջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան

շինությունների ն այլ կառույցների պահ պանու թյունն
ընդերքօգտաործմա հետ կապված աշխատաքների վնասակար
ազդեցությունից.
Յ.4.12ապահովել բնության, պատմ ակ ան լո մշակույ թի
հուշարձանների պահ պանությունն ընդերքօգտագործման հետ
կ ապված աշ խատանքների վնասակար ազդեցությունից.
Յ.4.13ապահովել շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.
Յ.4.14նախգծի ն օգտակա հանածոյի արդյ ու նահանման
պայ մանագրի համաձայն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լլ տվացիա, ինչպես նան դրանք պի տանի դարձնել

-9-
տնտեսության մեջ օգտագործման համար կամ բերել անվտանգ
վիճակի.

Յ.4.15տեղեկացնել լ իազոր մարմնին օգտակար հանածոյի
արդյունահանման պայ մանագրում չնշված օգտակար հանածոների
կու տապումների հայ տնատբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.

Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնելու դեպքում իրականացնել դրա պահու ստավորումը
կառավարությ ան սահմանած կարգով.

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտու ժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ու նսահանված տատածքի,

արդյ ունահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղադիրքի ն դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ն առողջու թյ ան ապահովման նպատակով
մշ տադիտարկումների համար նախատեսված վճարի վճարումը.
Յ.4.20 ոչ ուշ, քան հինգ տարիին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում)կոնդիցիաները ն պաշարները ենթարկել
վերսգնտամման ն ներկայացնել լ իազոր մարմնի վերահաստատմանը.
Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպլ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.
Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ | ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
սպսհեստապյ ին,լ աբորատոր Աապյ| տարածքներ ու ստորսբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
Ասսհանջվող փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թու յ լ ատրել վերցնելու
փորձանմուշներ, կատաել կապարակնքում Ա չ ախգրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությունները.

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում,եթե նա՝

-10-
41.1 չի կատարում օրենսգրքով նախատեսված
պար տավորությունները.

412 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավու նքով նախատեսված
իր պարտապվորությ ունների իրականացմանն առնչվող պայ մանները՝`
բացառությ ամբ օրենսգրքով սահմանված դեսքերի,

4.1Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքում:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո` ոչ ավել ի, քան 90օրվաընթացքում վերացրել է նշված հիմքերը:

5. Գաշվետլությ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լ իազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է
ներկայ ացնել հետնյ ալ հաշվետվությունները ն
տեղեկությունները`
5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
վճարների հաշվարկ-հաշվետմվություն.

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՀ).

5.1.3

5.2 Հաշվետվությունների ձների փոփոխման դեպքում լիազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել

նդերքօգտագործողին` փոփոխությունների կատարման պահից
եկամսյ աժամկետում:

53 Ընդերքօգտագործողը սսհմանված վճարների վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետու թյան օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով Աձնով:

5

6. Պսյ մանագրի ու ժի մեջ մտնել ը, գործողու թյ ան ժակետը ն
լուծումը

6.1 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պահից նգ
է թույ լ տվությ ան գործողությ ան ամբողջ ժամանակտատվածո
սպայ մանագրով սահմանված հիմքերով պայ մանագիրը վաղաժամ
ուծվել:

6.2 -«Պայ մանսգիրը գործում է նան ժամկետի կամ
թույ լ տվությամբ տրամադրված ընդերքի տեղամասի սահմանված
կարգով փոփոխության դեպքում: Եթե երկարաձգվել է
թույլ տվության պայմանների փոփոխությ ամբ, ապա պայ մանագիրը
2 արու նակում է գործել ՝ հաշվի առնել ով այդփոփոխությունները:

6Յ «Պայ մանագիրը կարողէլուծվել՝

6.3.1 լ իազոր մարմնի նախձեռնությ ամբ`ընդերքօգտագործողի
կողմից պայ մանագրի դրույ թների խախտման դեպքում. ի

6.32 ընդերքօգտագործողի նախձ եռնու թյ ամբ
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու

-1լ-
դեպքում դիմում ներկայ ացնելու ն լիազոր մարմնի կողմից
հրաժարման հավաստագիր տրամադրել ու դեպքում.

6.33Յ թույ | տվու թյ ան ժամկետի ավարտի դեպքում:

64 Լիազոր մարմնի կողմից թույլ տությունն օրենսգրքով
սահմանված դեպքերում ն կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ մանագիրը համարվում է լ ուծված:

7. Պսյ մանագրում փոփոխություն կառտելու հիմքերը

Լրսհետախու զման լո (կամ) 2շսհսագործական հետափու զման
արդյունքում հանքավայյրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրաբանական, տեխնիկատնտեսական պայ մանների
զգպ ի փոփոխման դեպքում ընդերքօգտագործողի սռաջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող
փաս տաթղթերում կատարել համապատասխան փոփոխություններ:
Հանքավայ րի շահագործման փոփոխված պայ մանները ներկայ ացվում
են առանձին (հավել ված --):

8. Անհաղթահարել ի ու ժի, ինչ պես նաւ կողմերի
գործու նեու թյ ան հետչ կապված դեսջեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատարելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայ մանագիրը

կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են՝ հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, նչ պես նան պայ թյունների, պատե ր ազմի,

ահաբեկչությ ան, քաղաքացիական պատերազմի, անկարգությունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորությունների կատարումը:

9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

10.'Ծանուցում
Պայ մանագրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ', եթե կատարված է գրավոր ն տրված է առձեռն, կամ
ու ղարկված է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով կամ
կատարված է փոխանցում ֆաքսի միջոցով կողմի ստորն նշված
հասցեով կամ այդ նպատակով կողմի նշած մեկ այլ հասցեով, ընդ
որում յուրաքանչյուր դեպքում պետք է առկա լինի գրավոր
ստացական, որը կարող է փոխանցվել էլ եկտրոնային փոստի կամ
ֆաքսի միջոցով:

11.Այ լ դրույ թներ

11.1 Սույն պայմանագրի հավել վածները կազմում են նրա
անբաժանել ի մասը:

-12-
112 Սույն պայ մանագիրը կազմված է Յ օրինակից` հայերեն
լեզվով,որոնք ունեն հավասարազոր իրավաբանական ուժ:

-13-
1.3 Պայմանագրին կցվում

ընդերքօգտագործման վճարները

հավելված՝ Կ 1 ֆինանսական առաջարկները ն
էջից:

12. Կողմերի գտեվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի ն բնական պաշարների նախարարություն

ՀՀ. Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2
(փոստային դասիչը, գտնվելու վայրը)
հեռ.521-964, ֆաքս' (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)
Ընդերքօգտագործող ՀՀԳեոպրոմայեին Գոլդ -- ՍՊԸ, ՀՀ ք. Երնան Պարոնյան 21.
(փոստային դասիչը, գտնվելու վայրը.)
Հեռ. 53-85-47/62/72, ՀՀԱմերիաբանկ»» ՓԲԸ, հվհհ 01530525

ՐՐ ֆեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարզային կողը
ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՈՊՐՈՄԱՅՆԻՆԳ ԳՈԼԴ » ՍՊԸ

(կազմակերպության անվանումը)
/

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՎԼԱԴԻՄԻՐ ԿՈԶԼՈՎ
(անունը, ազգանունը) (անուը, ազգանոնըի

-յգ-
Հավելված Ի 1
օգտակար հանածոյի արդյունահանման
«2260» 2012թ. Վ ՊՎ-189

ընդերքօգտանգործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ
1. Պետական տուրքի ն ընդերքօգտագործման վճարներ

1.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպա-
նական, բնօգտագործման կամ ռոյալթի)՝` «Բնապահպանական ն բնօգտագործման
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

12. ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում Է տարեկան պետական
տուրք՝ համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

2. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների
վճարներ

21 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
համայնքների բնակչության անվտանգութան ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար' Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

22 բնութան ե շրջակա միջավայրի պահպանության դրամագլխի
համալրման վճարումները կկատարվեն սույն պայմանագրի հավելված 2 հատուկ
պայմանով նախատեսված Ժամկետին հանքի շահագործման փոփոխված նախագիծը
ներկայացնելուց հետո՝ պլայամանագրում համապատասխան փոփոխություններ
ամրագրելուց հետո:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՈՊՐՈՄԱՅՆԻՆԳ ԳՈԼԴ» ՍՊԸ

(կազմակերպության անվանումը)
7

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ
(անունը, ազգանունը)

-15-

Հավելված 2
օգտակար հանածոյի արդյունահանման
«026». 2 2012թ. Վ ՊՎ-189
ընդերքօգտագործման պայմանագրի

Հատուկ պայման

Հիմք ընդունելով Հ«2008թ. փետրվարի 29-ի թիվ 368 լիցենզային պայմանագրում
փոփոխություններ կատարելու մասին»»- 2010թ. դեկտեմբերի 29-ի կողմերի միջն
կնքված համաձայնագրի պահանջները՝ ՀՀ օրենսդրությամբ սահմանված կարգով
պաշարների վերագնահատման-վերահաստտատման աշխատանքների ավարտից
հետո, երկրաբանատնտեսագիտական նոր արդյունքների հիման վրա ներկայացվող
Սոթքի ոսկու հանքավայրի շահագործման նոր նախագծի ներկայացման
վերջնաժամկետ սահմանվել է մինչն 2012թ. 4-րդ եռամսյակի ավարտը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՈՊՐՈՄԱՅՆԻՆԳ ԳՈԼԴ» ՍՊԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՎԼԱԴԻՄԻՐ ԿՈԶ)յ-ՈՎ
(անունը, ազգանունը) (անունը, ազգանեւեը)

«11-

-16-
ՀԳեոՊրո Մայնինգ» ՍՊ ընկերությանը շահագործման տրամադրել՝ ՀՀ Գեղարքունիքի մարզի Սոթքի ոսկու
հանքավայրի՝ 1.2-56.300 4-81600, 2.2(-56700 /-82000, 3.4-56600 -83000, 4.4-55800 «-83300, 5.4-55500
3-82500, 6.4-55500 -81800, 7.4-55000 4-81100, 8.4-55000 /-80700, 9.4-55200 «-80700 կոորդինատներով
բնութագրվող տեղամասը.

-Արդյունահանման տրամադրել՝ 14857.1 հազար տ հանքաքարի մարվող պաշար:
- Ընդերքօգտագործման իրավունքի ժամկետը երկարաձգել 5 տարով՝ մինչն 2028 թվականի սեպտեմբերի 10-ը:
- Հանքի տարեկան արտադրողականությունը սահմանվել' 1000 (մեկ միլիոն) հազար տ հանքաքար:

Հիմք' ՀՀ էներգետիկայի ն բնական պաշարների. նախալ Ի 2013 թվականի օգոստոսի 12-ի թիվ 127-Ա
հրամանը:

/

ՀՀ էներգետիկայի ն բնական պաշարների

նախարարության աշխատակազմի

Կ. Հակոբյան

ըեդերքի րրամադրման գործակալության պետ`

|
լ:
««

-17-
ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ԹԻՎ ՊՎ-189 ՊԱՅՄԱՆԱԳՐԻ
Ք. Երնան 720--Վ4Ք---Չ0ժթ

Հիմք ընդունելով` ՀՀ էներգետիկայի ն բնական պաշարների նախարարի
12.08.2013թ-ի Խ 127-Ա ն 17.10.2014թ-ի թիվ 140-Ա հրամանները, ՕՀՊ գործակալության՝
2012թ-ի հուլիսի 20-ի թիվ 334 որոշումը, շրջակա միջավայրի վրա ազդեցության ն
տեխնիկական անվտանգության փորձաքննությունների դրական եզրակացությունների
արժանացած հանքավայրի բաց եղանակով շահագործման աշխատանքային նախագիծը,
ն «Գեո Պրո Մայնինգ Գոլդ» ՍՊ ընկերության՝ 2013 թվականի հունիսի 12-ի թիվ ԼՏՀՐ 13-
142 դիմումը, ՀՀ Գեղարքունիքի մարզի Սոթքի ոսկու հանքավայրի՝ «ԳեոՊրոՄայնինգ
Գոլդ» ՍՊ ընկերությանը տրամադրված օգտակար հանածոների արդյունահանման
նպատակով ընդերքօգտագործման պայմանագրում փոփոխություններ կատարելու մասին, ՀՀ
էներգետիկայի ն բնական պաշարների նախարարությունը՝ ի դեմս նախարար ԵՐՎԱՆԴ
ԶԱԽԱՐՅԱՆԻ, մի կողմից, ն «ԳեռՊրոՄայնինգ Գոլդ» ՍՊ ընկերությունը՝ ի դեմս գլխավոր
տնօրեն՝ ՎԼԱԴԻՄԻՐ ԿՈԶԼՈՎԻ, մյուս կողմից, կատարում են հետնյալ փոփոխությունները
2012 թվականի հոկտեմբերի 20-ին կնքված թիվ ՊՎ-189 (նախկին՝ 29.02.2008թ-ի թիվ
368 լիցենզային պայմանագիր) ընդերքօգտագործման պայմանագրում .

1. Պայմանագրի 2.1 կետը փոխարինել 2.1' կետով.

2. Պայմանագրով' լիազոր մարմինն ընդերքօգտագործողին տարեկան
նվազագույնը 8114 հազ տ օգտակար հանածոյի պաշարների մարման համար,
ստորգետեյա ն բաց մշակման եղանակներով, ժամանակավոր տիրապետմանն ու
օգտագործմանն է հանձնում 2014թ-ի հունվարի 1-ից մինչն 2028 թ. սեպտեմբերի 10-ը, իսկ
բնդերքօգտագործողն ընդունում Է

ՀՀ Գեղարքունիքի մարզի Սոթքի ոսկու հանքավայրի

(հանքավայրի անվանումը),

Կենտրոնական տեղամասի

(տեղամասի անվանումը)
հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար 8 Է Շ«Ը,
կարգերով 23757.7 հազ.տ հանքաքար, ճս - 164172.0 կգ, Ճց -135202.8 տ,

(հիմնական ն ուղեկից օգտակար հանածոների քանակները՝ ըստ կարգերի)

այդ թվում` բաց մշակման եղանակով 2014թ-ի հունվարի 1-ից մինչն 2027 թ. հունվարի
Էբ (3 տարի) ՇՀ«Շ կարգերով 14857, հազ.տ հանքաքարի հաշվեկշռային
պաշարներ,

-յ8-

5
2014թ-ի համար 1998.9 հազ.տ, 2015թ.՝ 2096.5 հազ.տ, 2016թ.՝ 1124.1 հազ.տ, 2017 թ.՝
81.4 հազ.տ, 2018թ.՝ 811.4 հազ.տ, 2019թ-ից մինչն 2027թ-ը տարեկան 1 մլն.տ
հանքաքարի տարեկան արտադրողականությամբ՝

ձս -58902,42 կգ, ճջ - 75,55 տ, Տ6 - 22,2 տ, 16 - 110,27 տ

(հիմնական ն ուղեկից օգտակար հանածոների քանակները՝ ըստ կարգերի).

որոնք, հատակագծի վրա ն ըստ խորության սահմանափակվում են հետնյալ
կոորդինատներով՝ 1,4-4456293 (58581498 7-2480 (- 400): 2.4-4456693 1-8581898 7-2506 (- 426):
3.Ճ-4456593 /-8582898 22385 (-305): 4.4«4455793 7-8583198 7-2355 (-275): 5.(-4455493 (-8582398
7-2485 (405): 6..-4455495 1-8581698 2-2362 (282): 7.-4454993 1-8580998 7-2252 (272):
8.4«4454993 7-8580598 2-2195 (- 115): 92-4455193 1-8580598 7-2218 (- 138) ՃԹԻՆ 65-84
կոորդինատներ

(տրամադրվող պաշարների սահմանների ծայրակետային կոորդինատները)

ճս - 396գ/տ, 48 -5,08 գ/տ, Տօ - 1.49 գ/տ, 16 - 7,42 գ/տ
(հիմնական ն ուղեկից բաղադրիչների պարունակությունը 22, գ/տ ն այլն).

Համաձայն թիվ 5 հավելվածի

Թգտակար հանաձոյի պաշարների տեսակները (տարատեսակները)

Լեռնահատկացման սահմանները հատակագծի վրա ն ըստ խորության համաձայն
լեռնահատկացման թիվ ԼՎ-189 ակտի

(ակտի համարը)

Իսկ հանքավայրի 8900.6 հազ.տ հաշվեկշռային պաշարների արդյունահանումը
իրականացնել ստորգետնյա մշակման եղանակով:

Պայմանագրի Խ 1 հավելվածով նշվում են ընդերքօգտագործողի ֆինանսական
առաջարկները ն նրա կողմից վճարվող ընդերքօգտագործման վճարները, պայմանագրի
Խ 2 հավելվածով՝ հանքի փակման ծրագրով նախատեսված պարտավորությունները,
պայմանագրի հ 3 հավելվածով՝ համայնքի սոցիալ-տնտեսական զարգացման ոլորտում
ստանձնած պարտավորությունները, իսկ պայմանագրի ԿԽ 4. հավելվածով՝
բնապահպանական կառավարման պլանը:

Պայմանագիրն ըստ անհրաժեշտության կարող է ունենալ նան այլ հավելվածներ՝
օգտակար հանածոյի արդյունահանման ն հումքի վերամշակման աշխատանքների
ժամկետներն ըստ փուլերի, իսկ զուգահեռաբար երկրաբանական ուսումնասիրության
աշխատանքներ կատարելու դեպքում դրանց կատարման ժամանակացույցի:

-19-
2.Պայմանագրում ավելացնել՝

21 թիվ 5 հավելված` «Սոթքի ոսկու հանքավայրի կենտրոնական
տեղամասի բաց եղանակով շահագործման փոփոխված նախագծով նախատեսվող՝
14857,1 հազ. տ մարվող պաշարները (հաստատված 2012թ. հուլիսի 20-ի թիվ 334
որոշմամբ)»:

3.4.27. մինչն 2015թ-ի սեպտեմբերի 1-ը լիազոր մարմնի քննարկմանը ներկայացնել
առաջարկություն` Սոթքի ոսկու հանքավայրի կենտրոնական տեղամասի ստորգետնյա
եղանակով շահագործման վերաբերյալ:

3. Պայմանագրի սույն փոփոխությունն ուժի մեջ է մտնում կողմերի կողմից
ստորագրելու պահից, իսկ Պայմանագիրը շարունակում է գործել` հաշվի առնելով սույն
փոփոխությունները:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ՀՀԳԵՈ ՊՐՈ ՄԱՅՆԻՆԳ ԳՈԼԴչ» ՍՊԸ
(կազմակերպության անվանումը)
ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ ՎԼԱԴԻՄԻՐ ԿՈԶԼՈՎ

(անունը, ազգանունը) Ե անունը, ազգանունը)

ստորագրությու

«22. «Օ 2014թ.

Կ.Տ.

-20-
Հավելված Ի1'
օգույկար հա հածոյի արդյունահանման
 7Զ ՝ 2014թ Ն Պ189

արորը պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

Հանքավայրի բաց եղանակով մշակման նախագծով նախատեսվում է շարունակել
գործող բացահանքում օգտակար հանածոյի արդյունահանման աշխատանքները մինչն
2080մ հորիզոնը:

Բացահանքը ապահովված է հանույթի պատրաստ ն նախապատրաստված
հանքաքարի նորմատիվային պաշարներով, նախագծով նախատեսված աշխատանքների
իրականացման համար անհրաժեշտ տեխնոլոգիական ն օժանդակ
մեքենասարքավորումներով, շենք - շինություններով, ինժեներական
ենթակառուցվածքներով, հաղորդակցուղիներով:

Ֆինանսական ներդրումներ չեն նախատեսվում:

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

2.1 ընդերքօգտագործման դիմաց կազմակերպության կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպանական,
բնօգտագործման կամ ռոյալթի) «Բնապահպանական ն բնօգտագործման վճարների
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

22 ընդերքօգտագործման թույլտվության դիմաց կազմակերպության կողմից
Հայաստանի Հանրապետության պետական բյուջե է վճարվում տարեկան պետական
տուրք՝ «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով սահմանված
կարգով:

3. Բնության ն շրջակա միջավայրի դրամագլխին ն շահագործված ընդերքի տեղամասի
արդյունահանման ընթացքում առաջացած արտադրական լցակույտերի ն դրանց հարակից
համայնքների բնակչության անվտանգության ն առողջության ապահովման նպատակով
մշտադիտարկումների վճարներ.

3.1 ընդերքօգտագործման դիմաց կազմակերպության կողմից բնության ն շրջակա
միջավայրի դրամագլխի վճարներ՝ Հայաստանի Հանրապետության օրենսդրությամբ
սահմանված չափով ն վճարման կարգով.

3.2 շահագործված ընդերքի տեղամասի, արդյունահանման ընթացքում առաջացած
արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության
անվտանգության ն առողջության ապահովման նպատակով մշտադիտարկումների վճար՝
Հայաստանի Հանրապետության օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

1

-21-
33 բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողի տրամադրվող գումարը չի կարող գերազանցել ընդերքօգտագործողի
կատարած հատկացումների չափը.

34 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ն շրջակա
միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը վերադարձվում է
ընդերքօգտագործողին

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ՀԳԵՈ ՊՐՈ ՄԱՅՆԻՆ ԳԳՈԼԴ» ՍՊԸ
(կազմակերպության անվանումը)

7
ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ ՎԼԱԴԻՄԻՐ ԿՈԶԼՈՎ. ՛

(անունը, ազգանունը)

(անունը, ազգանունը) թ

«ծ. (2 2014թ.

/

-22-
1. Հանքի փակումից հետո աշխատուժի

Հավելված Ի 2'

օգտակար հանածոյի արդյունահանման

«226».

2014թ. Վ ՊՎ- 189

ընդերքօգտագործման պայմանագրի

Հանքի փակման ծրագրով նախատեսված պարտավորություններ

նախատեսվող միջոցառումներ.
11վերաորակավորման դասընթացների կազմակերպում, այլ մասնագիտությունների

ուսուցման կազմակերպում,

սոցիալական մեղմացման

խթանների ն հնարավորությունների ստեղծում այդ

աշխատողներին այլ ճյուղեր աշխատանքի տեղավորելու համար ն այլն.
12 փակվող հանքի անմիջական ազդեցության գոտում գտնվող համայնքների

սոցիալ-տնտեսական մեղմացման նախատեսվող միջոցառումները.

1.3 համայնքի սոցիալ-տնտեսական ծրագրերին մասնակցություն, փոքր ն միջին

բիզնեսի կազմակերպման աջակցություն ն այլն.

1.4 հանքի շահագործման աշխատանքների ավարտից 2 տարի առաջ հանքի փակման
վերջնական ծրագիրը առնվազն 6 ամիս առաջ ներկայացնել լիազոր մարմին.
2. Սույն պայմանագրի թիվ 2 հավելվածի 1-ին կետով նախատեսված միջոցառումները

սահմանված չափով ու ժամկետներում չկատարելու

դեպքում` այն կհամարվի

պայմանագրային պարտավորությունների խախտում ն կկիրառվի օրենսդրությամբ

սահմանված պատասխանատվության միջոցներ:

հիլ Միջոցառումների անվանումը Կատարման Ներդրումների
ը/ ժամկետը չափը
կ /հազ.դրամ/
1. | Խախտված հողատարածությունների 3 տարի 901700
վերականգնում
2 | Արտադրական հրապարակի 1: տարի 10000
ապամոնտաժում, սարքավորումների
տեղափոխում
3. | Մոնիթորինգի իրականացում 5 տարի 6000
4. | Նախազգուշացնող արգելափակող 2 ամիս 300.0
միջոցների տեղադրում
5. | Ջրհեռացնող առուների սպասարկում 5 տարի 1000,0
Ամբողջը 919 000 |

-23-

/2
Յ. Բացահանքի փակումից հետո, հետագա հինգ տարիների ընթացքում
նախատեսվում է տարեկան մեկ անգամ, իրականացնել բացահանքի տարածքի ն շրջակա
միջավայրի մոնիտորինգ՝ կանխարգելիչ միջոցառումների գնահատման նպատակով:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՈ ՊՐՈ ՄԱՅՆԻՆ ԳԳՈԼԴՀ ՍՊԸ

(կազմակերպության անվանումը)

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ ՎԼԱԴԻՄԻՐ ԿՈԶԼՈՎ

(անունը, ազգանունը)

(անունը, ազգանունը 7

7

է:
ստորագրությու

-24-
Հավելված Խ3

ակար հանածոյի արդյունահանման
«22» 2014թ. դ ՊՎ-189
ըեդերքօգտագործման պայմանագրի

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում

ստանձնած պարտավորություններ

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած պարտավո-
րությունների չափը ն կատարման ժամկետները

հ/հ Պարտավորություեների անվանումը Կատարման ժամկետը Ներդրումների
չափը, հազ. դրամ

Ս 2 4

Ն | Սոթք համայնքի զարգացման սոցիալ- Յուրաքանչյուր հինգ 5000.0
տետեսական ծրագրերին տարին
մասնակցություն

2. | Սոթք համայնքի տարածքում գտնվող5 | Յուրաքանչյուր հինգ 4000.0
աղբյուրների կապտաժների տարին
վերանորոգման աշխատանքներին
մասնակցություն

Յ. | Սոթք համայեքի ջրամատակարարման Յուրաքանչյուր հինգ 1500.0
ցանցի վերանորոգման տարին
աշխատանքներին մասնակցություն

4. Սոթք համայնքի Յուրաքանչյուր հինգ 1500.0
գազամատակարարման տարին
աշխատանքներին ֆինանսական
մասնակցություն

Տ. | Գյուղատնտեսական աշխատանքների Յուրաքանչյուր տարի Ըստ
ընթացքում տեխնիկայի ն վառելիքի անհրաժեշտության
տրամադրում

անշ Ազդակիր համայնքների 2-3 Ուսման տարիներին 1200.0
| երիտասարդների ուսմանն

ֆինանսական օժանդակում

-25-

ն
7. | Գյուղամիջյան, միջհամայնքային Ըստ Տեխնիկայի ն խճի
նշանակության ավտոճանապարհների անհրաժեշտության տրամադրում
վերանորոգման աշխատանքներին
մասնակցություն

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ
(անունը, ազգանունը)

«ՀՀ. ԲՇ 2014Թ
ԿՏ,

ՀԳԵՈ ՊՐՈ ՄԱՅՆԻՆԳ ԳՈԼԴ» ՍՊԸ
(կազմակերպության անվանումը)

ՎԼԱԴԻՄԻՐ ԿՈԶԼՈՎ ,՛
լանունը, ազգանունը)

-26-
Հավելված Է 4

Օգտակար հանածոյի արդյունահանման
2. - «` 204թկՊՎՀՅ9
ընդերքօգտագործման պայմանագրի

Բնապահպանական կառավարման պլան

Ընդերքօգտագործման հետնանքով բնապահպանական կորուստների նվազեցման,
անվերադարձ ազդեցության կանխարգելման նպատակով պլանավորվող միջոցառումներ:

Ընկերությունը պարտավորվում է բնապահպանական միջոցառումները
իրականացնել նախագծի բնապահպանական կառավարման պլանին (աղյուսակ 4.1)
համապատասխան:

Բնապահպանական միջոցառումների մշտադիտարկումների ծրագիրը ենթակա է
վերանայման 3 տարին մեկ պարբերությամբ:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ՀԳԵՈ ՊՐՈ ՄԱՅՆԻՆԳ ԳՈԼԴ», ՍՊԸ
(կազմակերպության անվանումը)
ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ ՎԼԱԴԻՄԻՐ ԿՈԶԼՈՎ
(անունը, ազգանունը) անունը, ազգանունը)

- 28: 27 2- Հ

«42... յաթ.

Կ.Տ.

/ ե

-27-
2

Հավելված է5
Թգտակար հանածոյի արղյունահանման
Ե 2Զ ` շգօաթզՊՎ:9
Ընդերքջգտագործման պայմանագիր

Ընդերքօգտագործման պայմանագիր

Սոթքի ոսկու հանքավայրի կենտրոնական տեղամասի՝ բաց եղանակով շահագործման փոփոխված նախագծով
նախատեսվող պաշարները (հաստատված 2012թ. հուլիսի 20-ի թիվ 334 որոշմամբ):

Բա
Հանքա Մետաղների մ
Պաշարն արանամրւթոմ ` Մետաղների պաշարները եղանակով
Հանքամարմինը Ա Աա անաաւծան արդյունահանմ
կարգը ան ստորին
տախգտ| ա |18|55| Թ | Սակգ ջտ| Հ" |1ատ| սրու
րա, ի ո 2 3 Լ5| 6 7 8 9 10 ո 12
րալացած գոտի հօ.1 |
(ՄԳ ՕՇ2 3,986.1 461 | 5.34 | 2.04 8.83 | 18937611 21.29 | 8.14 | 35.20 2070
ի
Միներալացած գոտի Էօ.2 | ար |
(ՄԳ 2) ՇթՇ2 525.0 325 | 3.50 | 2.04 8.83 | 1,706.25 | 1.84 | 107 | 4.64 2070
Միներալացած գոտի Պօ.3. այ| 158897
ՄԳՅ) 151 3.0717 517 740|204 | 883 6 2273 | 627 | 2713 2070
Միներալացած գոտի Իօ.4 յ 2
| ՄԳ-4) ի ԼԵ Լ»1 1253.7 580 813| 204 | 8.83 | 727149 | 1019 | 256 | 1107 2070
Միներալացած գոտի Իօ.5 լ `
(ՄԳ-Տ) ՕՇ2 308.8. 281 590|204 8.83 | 867.80 1.82 | 063 | 273 2070
Ոսկեկիր դայկա () - ող ի
ԱԱ ՇՇ2 1656.8 583 | 6.46 | 2.03 17.22 | 9,665.56 | 10.70 3.36 | 28.53 2070
ո
Գաբբրո զանգված (Գ) օԹՇ2 | 39683 | 15 |169| - - ` |454565 | 67 | - - 2290
Հանքերակ ծ.մ (ՀԵ-) «թօ | 496 | 505 |330|198| 25 | 39946 | 016 | 040 | 056 2150
Հանքերակ հօ.2 (ՀԵ-2) 62 | 37 49. 1282|198 123| 18242 030 | 007 | 042 2150
902.
Ընդամենը ՕրՇ2 | 148571 3.96 508 149 | 742 ռ- 24 | 7555 22.20 | 110.27
ԸՆԴԵՐԲՕԳՏԱԳՈՐԾՈՂ՝

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ
(անունը, ազգանունը

ՀԳԵՈ ՊՐՈ ՄԱՅՆԻՆԳ ԳՈԼԴ» ՍՊԸ.
՛՞ կազմակերպության անահ

ՎԼԱԴԻՄԻՐ ԿՈՋԼՈՎ

(անունը, ազգանունը)

Հ

է ատպագրությյեր

ռ

-28-
